Citation Nr: 1600763	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits.


WITNESSES AT HEARING ON APPEAL

The Appellant and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from March 1957 to September 1957, from July 1959 to September 1964, and from July 1966 to June 1982.  He died in March 2012.  The appellant was legally married to the Veteran in July 2011, and is seeking recognition as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2015.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

The Veteran and the appellant established a common law marriage for at least one year prior to his death, and they had no knowledge that Nevada did not recognize common law marriages.  

CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits are met.  38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  

"Spouse" means a person whose marriage to the veteran meets the requirements of §3.1(j).  38 C.F.R. § 3.50(a).

Surviving spouse. Except as provided in §3.52, "surviving spouse" means a person whose marriage to the veteran meets the requirements of §3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:

(1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and

(2) Except as provided in §3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 

38 C.F.R. § 3.50(b).  

Proof of marriage.  Marriage is established by one of the following types of evidence:  

(1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.

(2) Official report from service department as to marriage which occurred while the veteran was in service.

(3) The affidavit of the clergyman or magistrate who officiated.

(4) The original certificate of marriage, if the Department of Veterans Affairs is satisfied that it is genuine and free from alteration.

(5) The affidavits or certified statements of two or more eyewitnesses to the ceremony.

(6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.

(7) Any other secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.

38 C.F.R. § 3.205(a).  

Valid marriage.  In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b). 

Under 38 U.S.C. § 103(c), "state law, including state law evidentiary burdens, must be applied in determining the validity of a purported common law marriage."  Burden v. Shinseki, 25 Vet. App. 178 (2013).

3.52   Marriages deemed valid.

Where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see §3.54(d)), and 

(b) The claimant entered into the marriage without knowledge of the impediment, and 

(c) The claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in §3.53, and 

(d) No claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.

38 C.F.R. § 3.52.  

Marriages deemed valid.  Where a surviving spouse has submitted proof of marriage in accordance with paragraph (a) of this section and also meets the requirements of § 3.52, the claimant's signed statement that he or she had no knowledge of an impediment to the marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  

The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common law marriage constitutes a "legal impediment" under this section.  Lamour v. Peake, 544 F.3d 1317, 1322 (Fed.Cir.2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).

B.  Discussion

In this case, the requirements for establishing a common law marriage deemed valid since greater than one year prior to the Veteran's death are met.  

The Veteran and the appellant were legally married in Nevada in July 2011, which was less than one year before his death in March 2012.  She maintains that they lived together continuously until his death, having established a common law marriage since approximately April 2001, when they first started living together.  See Board Hr'g Tr. 4.  

Nevada, which is the state where the Veteran and the appellant lived, does not recognize common law marriages.  See Nev. Rev. Stat. Ann. § 122.010.  However, as the appellant testified at the Board hearing, she and the Veteran had no knowledge of this legal impediment.  See Board Hr'g Tr. 14.  Instead, she and the Veteran held themselves out as married since approximately April 2001, when they started living together.  See Board Hr'g Tr. 4, 7.  In addition to her own sworn testimony, the Veteran's son submitted a statement in May 2015 explaining that "everyone in their circle assumed they were married, because they conducted their relationship that way."  He also stated that they "lived together as Common Law and Marriage for 12 years" prior to the Veteran's death.  The Board further notes that several medical records from prior to the Veteran's death, such as in October 2008 and March 2009, refer to the appellant as the Veteran's wife.  

This evidentiary record is in equipoise in establishing that the Veteran and the appellant established a common law marriage for at least one year prior to his death.  Because they had no knowledge of the legal impediment, the common law marriage is deemed valid.  Thus, the appeal is granted.  See 38 C.F.R. § 3.205(c).  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  

	
ORDER

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits is granted.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


